Citation Nr: 1545746	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  12-00 134A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent from May 29, 2009, to April 18, 2010, from July 1, 2010, to February 26, 2013, and as of June 1, 2013, for posttraumatic stress disorder (PTSD), excluding two periods of a temporary 100 percent ratings. 

3.  Entitlement to a rating in excess of 40 percent for seizures associated with traumatic brain injury (TBI).  

2.  Entitlement to a rating in excess of 10 percent for residuals of TBI.

4.  Entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Veteran and N.L.


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2000 to August 2005 and is a recipient of the Combat Infantryman Badge.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision that of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In July 2015, the Veteran testified before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.

The issues of entitlement to service connection for a right great toe disability, bilateral knee disability, left ankle disability, left shoulder disability, bilateral hearing loss, and tinnitus have been raised by the record.  Additionally, the issues of entitlement to increased ratings for a right shoulder disability, a right ankle disability, a lumbar spine disability, and cervical spine disability have also been raised by the record in an April 2013 statement submitted by the Veteran, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over those issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 


The issues of entitlement to increased ratings for PTSD, residuals of TBI, and a seizures disability are REMANDED to the AOJ.


FINDINGS OF FACT

Resolving all reasonable doubt in favor of the Veteran, the competent evidence shows that the Veteran's service-connected disabilities, collectively, preclude him from securing and maintaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for TDIU are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2015).  A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to make it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15 (2015).

TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015).  In exceptional circumstances, where the Veteran does not meet those percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment due to service-connected disability.  38 C.F.R. § 4.16(b) (2015).

The Veteran has been awarded service connection for PTSD, rated 50 percent; seizures associated with TBI, rated 40 percent; degenerative joint disease of the lumbar spine, rated 20 percent; L5 radiculopathy of the right lower extremity, rated 20 percent; L5 radiculopathy of the left lower extremity, rated 20 percent; a right shoulder disability, rated 10 percent; degenerative disc disease of the cervical spine, rated 10 percent; a right ankle sprain, rated 10 percent; and a TBI rated 10 percent.  The combined rating is 90 percent as of October 24, 2014.  Thus, the Veteran meets the minimum percentage requirements of 38 C.F.R. § 4.16(a) (2015).  The remaining question is whether the Veteran's service-connected disabilities cause him to be unable to secure or follow a substantially gainful occupation.

The Board notes that during the course of this appeal the Veteran was hospitalized on two occasions from April 19, 2010, to June 7, 2010, and from February 27, 2013 to May 21, 2013, due to service connected PTSD.  

A February 2011 VA treatment record shows that the Veteran was unemployed and last worked two months prior.  He reported that he was trying to secure employment.  

An October 2012 VA treatment record shows that the Veteran was unemployed.  

A February 2013 VA treatment record shows that the Veteran tried to commit suicide in September 2012.  He was assessed with PTSD and assigned a global assessment of functioning score of 50.  He was also noted to be going into an in-patient PTSD treatment program for three months.  

A February 2013 seizure disorder disability benefits questionnaire shows that the Veteran was diagnosed with tonic-clonic seizures or grand mal seizures.  The examiner noted that the Veteran had occasional seizures during the last few months which seemed to occur when watching television.  Signs and symptoms were noted to be generalized tonic-clonic convulsions and episodes of unconsciousness that were witnessed by the Veteran's girlfriend.  The examiner reported that the Veteran's seizure disorder did not affect his ability to work, but the Veteran was advised not to drive.  The examiner reported that several minutes were spent trying to have the Veteran recognize the significance of his behavior and the danger he posed to himself and others if he drove.  

An October 2014 VA examination report shows that the Veteran was diagnosed with degenerative arthritis of the spine with radiculopathy in both lower extremities.  The examiner reported that the Veteran's back disability impacted his ability to work as he would have to avoid lifting or bending of any sort.  Also reported was that the Veteran could not stand more than 30 minutes due to his back, limiting some physical activities.  The examiner noted that the back condition did not preclude limited duty or sedentary employment.  

During the July 2015 Board hearing, the Veteran testified that he could not be around people due to his PTSD symptoms.  Additionally, the Veteran reported that he had not worked since October 2014.  He testified that he could not work due to his service connected disabilities that bothered him and then caused him not be able to go to work.  He also testified that he was put on probation during previous employment and then he "messed up again" and lost his job.  He testified that he also got into a few arguments with coworkers.  The Veteran testified that he could not leave his house, or interact with people.  Finally, the Veteran testified that he took some classes at a machine school, but that due to his seizure disability, he would not be able to operate heavy machinery, and therefore could not find employment in that field.  

In this case, resolving reasonable doubt in favor of the Veteran, the Board finds that the evidence of record is at least in equipoise regarding whether the Veteran is able to obtain and maintain substantially gainful employment due to service-connected disabilities.  The Board finds it probative the Veteran has been hospitalized for significant episodes of PTSD from April 19, 2010, to June 7, 2010, and from February 27, 2013, to May 21, 2013, which represents the severity of the Veteran's service connected PTSD.  Additionally, the Veteran has testified that while he had taken some courses toward becoming a machine operator but that due to the service connected seizure disability, he would be precluded from pursuing employment in that field.  The Board notes that the February 2013 VA examiner specifically remarked that it was a danger for the Veteran to drive due to the seizure disability.  The Board also notes that the Veteran is competent to describe his functional impairment in conjunction with his ability to work.  Moreover, the Board finds the Veteran credible.  Furthermore, the Veteran's mother, who testified during the July 2015 Board hearing, is competent to report the Veteran's observable symptomatology and how it affects the Veteran's impairment.  Their statements regarding his limitations are persuasive evidence.  The Board notes that the Veteran's combined impairments due to the mental disorder, the seizure disorder, and the back disability combine to prevent the Veteran from working.

Thus, despite the unfavorable conclusions of the VA examiners, who only addressed the effects of individual disabilities on employability, the Board finds the overall evidence as to employability is at least in equipoise.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that the collectively, the Veteran's service-connected disabilities preclude him from securing or following substantially gainful occupation in accordance with his background and education level.  Accordingly, entitlement to a TDIU is granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to TDIU is granted.


REMAND

The Veteran asserts that service-connected PTSD, TBI, and seizure disability all warrant higher disability ratings.  The Veteran last underwent a VA examination in November 2009 concerning PTSD and TBI.  His previous VA examination for a seizure condition occurred in February 2013.  Also of note is the testimony provided by the Veteran during the July 2015 Board hearing where he described his worsening symptoms of service connected PTSD, TBI, and a seizure disability.  As it has been more than two years since the Veteran has been provided with a VA examination concerning his PTSD, TBI, and seizure disability, and there is an indication of a worsening symptomatology, a remand is warranted to ensure that record contains evidence of the current severity of the Veteran's service-connected disabilities.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Green v. Derwinski, 1 Vet. App. 121 (1991); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Accordingly, the case is REMANDED for the following action:

1.  Assure that all updated VA treatment records are associated with the claims file from VA medical facilities in Orlando, Florida and Miami, Florida.

2.  Then, schedule the Veteran for a VA psychiatric examination to determine the current severity of service-connected PTSD.  The examiner must review the claims file, to include a transcript of the July 2015 Board hearing, and that review should be noted in the examination report.  The examiner should make specific findings as to the extent and frequency of all psychiatric symptoms.  The examiner also should provide a full multi-axial diagnosis, including assignment of a Global Assessment of Functioning (GAF) scale score representing the level of impairment due to the service-connected psychiatric symptoms, and an explanation of what the score means.  Finally, the examiner should also describe the impact of the Veteran's service-connected PTSD disability on his occupational and social functioning, and should describe the symptoms resulting in those levels of impairment.

3.  Then, schedule the Veteran for a VA TBI protocol examination to determine the current level of severity of all impairment resulting from TBI residuals to include headaches.  The claims file should be made available to and reviewed by the examiner.  Any indicated studies should be performed. The examiner should provide all information required for rating purposes.  If the examiner finds that the Veteran's test results are not reliable, the examiner should provide a detailed explanation as to how that conclusion was reached.

4.  Then, schedule the Veteran for a VA examination to determine the current level of severity the service connected seizure disability.  The examiner must review the claims file and should note that review in the report.  The examiner should provide all information required for rating purposes and perform all necessary tests.  Based upon testing and information provided by Veteran, the examiner should provide the number of major and minors seizures the Veteran has experienced over the past year to include the number of minor seizures the Veteran experienced on a weekly basis.  The examiner should provide a detailed explanation as to how any conclusions were reached.

5.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


